                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES MALCOLM MCDONALD,

                          Plaintiff,
      v.                                           Case No. 18-cv-123-pp

DENISE GILANYI, et al.,

                        Defendants.
______________________________________________________________________________

ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS MOTION TO AMEND
  COMPLAINT (DKT. NO. 43), DENYING PLAINTIFF’S MOTION TO AMEND
   COMPLAINT (DKT. NO. 36) AND GRANTING PLAINTIFF’S MOTION TO
      SUBSTITUTE NAMES FOR DOE PLACEHOLDERS (DKT. NO. 36)
______________________________________________________________________________

      Plaintiff James Malcolm McDonald is a prisoner representing himself.

The plaintiff filed his original complaint on January 4, 2018. Dkt. No. 1. On

March 14, 2018, the court issued an order screening the complaint and

allowing the plaintiff to proceed on a claim of deliberate indifference to medical

needs against Director Denise, Nurse Samantha, and John/Jane Doe nurses.

Dkt. No. 8. On January 11, 2019, the court granted the plaintiff’s motion to

extend the time to identify the Doe defendants until February 15, 2019. Dkt.

No. 35. In that order, the court also denied the plaintiff’s October 1, 2018

motion to amend his complaint, dkt. no. 32, after determining that amending

the complaint would be futile. Dkt. No. 35.

      On January 17, 2019, the court received from the plaintiff another

motion to amend the complaint. Dkt. No. 36. The plaintiff indicated that he

wanted to provide the names of some of the Doe defendants, and to “note the

                                         1
following statement of claim.” Id. at 2-3. Rather than attaching to his motion a

separate, proposed amended complaint, the plaintiff just listed in the motion

the changes that he wanted to make to the complaint—a claim arising out of

his incarceration at the Kenosha County Jail and Detention Center between

May 2016 and October 2016 alleging that the defendants ignored his request

for a CPAP machine. Id. at 3. This is the same claim that the plaintiff proposed

to add in his October 1, 2018 motion.

      On March 14, 2019, the plaintiff filed a new lawsuit that contains the

claims from his January 17 motion. McDonald v. Kenosha Cty. Health Servs, et

al., Case No. 19-cv-391. The same day—March 14, 2019—the court received in

this case a motion, asking the court to “dismiss” the second amended

complaint (apparently referring to the claim he tried to raise in his January 17,

2019 motion) and indicating that he’d decided to pursue that claim in a

separate case. Dkt. No. 43.

      The plaintiff has not filed a second amended complaint. He has not even

filed a first amended complaint. In October 2018, he asked the court to allow

him to amend his complaint, but the court denied that motion. The January

17, 2019 motion asked for permission to file an amended complaint, but did

not provide the court with a proposed amended complaint (a separate

document, captioned “Amended Complaint,” listing all the defendants and all

the claims in one document). So there is no amended complaint for the court to

dismiss.




                                        2
      The court will deny the plaintiff’s January 17, 2019 motion to amend the

complaint for three reasons. First, as the court already has noted, the plaintiff

did not actually provide the court with a proposed amended complaint. Second,

as the court told the plaintiff back in January, it would have been futile for him

to amend the complaint in this case in the way he wanted to. Finally, his

motion is moot, because he now has filed a separate lawsuit pursuing the very

claim he wanted to add to this case.

      The court notes, however, that in the January 17, 2019 motion, the

plaintiff identified two of the Doe defendants from the original complaint—

Nurse Practitioner R. Swenson and Dr. Dorrani. Dkt. No. 36 at 1, 3. While the

defendants objected to the motion to amend the complaint, they did not object

to the plaintiff’s identification of two of the Doe defendants. Dkt. No. 37 at 1-2.

They surmise that Swenson is the “Nurse Practitioner” the plaintiff identified in

the complaint. Id. at 2. They note that the plaintiff did not mention a doctor in

the complaint, so they can’t figure out which Doe defendant Durrani might be,

but they understand that the plaintiff is asserting that Durrani was somehow

involved in the events he alleged in the complaint. Id. In his reply, the plaintiff

provided a few details about the role he alleges that Swenson and Durrani

played in the events he alleged in the complaint. Dkt. No. 39. The court will

treat this part of the January 17, 2019 motion as a motion to substitute names

for Doe placeholders, and will grant that part of the motion.

      Finally, the court notes that the deadline for completing discovery is May

13, 2019, and the deadline for filing dispositive motions is June 14, 2019. Dkt.


                                         3
No. 35. At the end of his motion to dismiss the January 17, 2019 motion, the

plaintiff stated that he wanted to “make the court aware” that he’d asked for

discovery, that he’d written the defendants’ counsel once or twice asking for

certain information, and that he had not received the information (which he

states he requested in October 2018). Dkt. No. 43 at 2. The court encourages

the plaintiff to try to work out any discovery disputes by writing letters to

counsel for the defendants (and encourages defendants’ counsel to respond to

the plaintiff’s letters). If, after trying in good faith to work out discovery

disputes with the other side, the plaintiff does not receive the information he

requested, he may review Fed. R. Civ. P. 37 and Civil Local Rule 37 (which the

court has included with this order) for information on how to proceed.

      The court GRANTS the plaintiff’s motion to dismiss his January 17

motion to amend the complaint. Dkt. No. 43.

      The court DENIES the portion of the plaintiff’s January 17, 2019 motion

that asks leave to amend his complaint. Dkt. No. 36.

      The court GRANTS the portion of the plaintiff’s January 17, 2019 motion

that asks to substitute the names of John/Jane Doe defendants. Dkt. No. 36.

      The court ORDERS that the clerk’s office shall substitute Nurse

Practitioner R. Swenson and Dr. Dorrani for the John/Jane Doe defendants.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint, dkt. no. 1, the court’s screening order, dkt. no. 8, and this order on

defendants Swenson and Dorrani under Federal Rule of Civil Procedure 4.

Congress requires the U.S. Marshals Service to charge for making or


                                           4
attempting such service. 28 U.S.C. §1921(a). Although Congress requires the

court to order service by the U.S. Marshals Service, it has not made any

provision for either the court or the U.S. Marshals Service to waive these fees.

The current fee for waiver-of-service packages is $8.00 per item mailed. The full

fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals

Service will give the plaintiff information on how to remit payment. The court is

not involved in collection of the fee.

      The court ORDERS defendants Swenson and Dorrani to file a responsive

pleading to the complaint.

      Dated in Milwaukee, Wisconsin, this 19th day of April, 2019.

                                         BY THE COURT:


                                         ________________________________________
                                         HON. PAMELA PEPPER
                                         United States District Judge




                                           5
